Per Curiam.
The order so far as appealed from should be modified so as to require the plaintiff to furnish the numbers of the stock certificates and the number of shares represented by each certificate, within thirty days after service of a copy of the order to be entered hereon. If the plaintiff is without information, *653she may so state under oath in lieu thereof, and the reason why such information cannot be obtained by her. The plaintiff, however, will be required to furnish such information to the defendant, if such be thereafter obtained, any time before the action is called for trial. As so modified the order should be affirmed, without costs. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.